DLD-340                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1644
                                       ___________

                             ANTHONY STOCKER MINA,
                                          Appellant

                                             v.

                   ENET ADVERTISING; OPTIMA WEB DESIGN;
                       RON SHUR; NICKOLAI POTAPOV;
                           JUDGE JOHN L. BRAXTON
                     ____________________________________

                     On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                                 (E.D. Pa. 2-14-mc-00254)
                    District Court Judge: Honorable Edward G. Smith
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  September 17, 2015
            Before: FISHER, SHWARTZ and GREENBERG, Circuit Judges

                           (Opinion filed: September 29, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Anthony Stocker Mina sought permission to file in forma pauperis a motion under

Federal Rule of Civil Procedure 60(b) to set aside an order of the Court of Common Pleas

of Chester County, Pennsylvania, dismissing his state-court action. The District Court

granted Mina’s motion to proceed in forma pauperis, and, pursuant to its screening

obligations under 28 U.S.C. 1915A, denied the Rule 60 motion and dismissed the case.

The District Court reasoned that it could not overturn a state court’s judgment under Rule

60(b), and that the relief Mina requested was barred by the Rooker-Feldman doctrine.

Mina appeals.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s dismissal order. See Allah v. Seiverling, 229 F.3d 220, 223 (3d

Cir. 2000). We may summarily affirm if the appeal presents no substantial questions.

See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       The District Court properly dismissed Mina’s Rule 60(b) motion seeking to set

aside the state court’s judgment. As the District Court determined, a federal district court

cannot overturn a state court judgment pursuant to Rule 60(b). Moreover, the Rooker-

Feldman doctrine bars Mina’s attempt invalidate the Court of Common Pleas’ judgment

dismissing his case. The Rooker-Feldman doctrine deprives federal district courts of

jurisdiction “over suits that are essentially appeals from state-court judgments.” Great W.

Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 165 (3d Cir. 2010). The

Rooker-Feldman doctrine applies when four requirements are met: “(1) the federal
                                             2
plaintiff lost in state court; (2) the plaintiff ‘complain[s] of injuries caused by [the] state-

court judgments’; (3) those judgments were rendered before the federal suit was filed;

and (4) the plaintiff is inviting the district court to review and reject the state judgments.”

Id. at 166 (alterations in original) (quoting Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005)). Mina’s claims satisfy these four requirements.

Therefore the District Court correctly dismissed his case with prejudice.

       Accordingly, we will summarily affirm the judgment of the District Court.




                                                3